Wade, C. J.
1. It appears from the demurrer itself that the original process annexed by the clerk to the petition headed “Georgia, Hancock county,” addressed to “The City Court of said County,” and praying that process issue requiring the defendant to appear “at the next term of this court,” was properly made returnable to the city court of Sparta, the only city court in the county of Hancock, which had jurisdiction extending to all residents of the county, and the court did not err in overruling the demurrer based on the ground that there was no such court in the county as the court named in the petition; nor did the court err in permitting an amendment inserting the words “of Sparta” in the first line of the petition, so that it should read as follows: “To the city court of Sparta, of said county.” The question at issue is determined by the decision in Wolf v. Kennedy, 93 Ga. 219 (18 S. E. 433).
2. Under the note of the presiding judge attached to the motion for a new trial, certifying that “there was no request to charge as to an implied warranty, and in the trial of the case and in argument to the jury counsel for defendant did riot urge an implied warranty, but relied exclusively upon an express warranty and total failure of consideration,” the judge did not err in confining his charge to the sole defense set up in the plea of the defendant, to wit, the alleged breach of the express warranty therein set- forth. In the light of the plea and the evidence, considered in connection with the aforesaid note of the presiding judge, there is no merit in the 1st, 2d, and 3d grounds of the motion for a new trial, There is no substantial merit in the contention that the charge complained of in the 3d ground was argumentative, and tended to disparage the contentions of the defendant and prejudice his rights before the jury. '
3. The evidence was sufficient to support the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.

Complaint; from city court of Sparta — Judge Moore. April 16, 1915.
L. ID. McGregor, for plaintiff in'error.
Burwell & Fleming, J. A. Beazley, R. R. Gunn, contra.